Per Curiam.
It seems that Pender recovered judgment against Nathaniel H. Felts, and sued out his execution, which was levied, a forthcoming bond taken with Conn, as surety, and returned forfeited at the September term, 1838, of the circuit court of Attala county. At the June term, 1840, a motion was made to quash the bond, which was sustained, and the bond quashed as to Felts, the principal. Execution was subsequently sued out on the bond against Conn, the surety, whereupon he moved again to quash the bond, and the execution; which the court refused to do, and it is to reverse this last judgment that the case is brought up.
The judgment of the court in quashing the bond, at a term subsequent to that at which it was returned forfeited, was, in our opinion, wholly void. It was clearly erroneous also in quashing it, as to the principal, and leaving it in force as to the surety; as it could not be valid as to the surety, and invalid as to the principal. When the bond was forfeited, it became a joint judgment, and if it was defective or erroneous as to one, it was as to both. A separate execution against one, omitting the other, cannot be sustained, because there is no judgment to authorize it.
The judgment must therefore be reversed, and the execution quashed.